Citation Nr: 1640701	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  12-23 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, to include as secondary to medications taken for service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge in January 2014.  A transcript of that hearing is of record; however, the transcript shows a break in the audio during which some of the Veteran's testimony was not recorded.  The Veteran was notified, provided a copy of the transcript and informed that she may elect to have a new hearing.  However, she waived her right to a new hearing. 

The Board previously remanded this issue for further development in June 2015.  The case has now been returned for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a gastrointestinal (GI) condition.  She reports that as a result of the ibuprofen and other medications she has taken for her service-connected low back disorder, she developed upper GI problems, including acid reflux.  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

The Board previously remanded this issue to afford the Veteran a VA examination to address whether the Veteran's gastroesophageal reflux disease (GERD) or any other upper gastrointestinal (GI) disorder was caused by or aggravated by medications she takes for her service-connected disorders as well as whether her irritable bowel syndrome (IBS) was caused by or aggravated by her upper GI condition.  The Veteran was afforded VA examinations with opinions in October 2015.  The examiner diagnosed GERD/gastritis.  Although not specifically offering an opinion on causation, the examiner found that it appears as likely as not that the Veteran's upper GI disorder noted in this report is aggravated by medications taken by the Veteran for her service-connected disabilities.  The examiner found the Veteran to be a credible historian and the medical record clearly demonstrated long use of medications for treatment for her back condition.  Such medications are not typically associated with GERD, but are well known to cause or aggravate upper GI conditions.  The examiner continued that given her history, it appears as likely as not that her chronic NSAID use for her service-connected back condition has aggravated this upper GI condition.  However, the examiner was unable to establish a baseline for this condition without resorting to mere speculation due to the state of general medical knowledge (additional records, testing or training would not be helpful).  

In a separate examination report, the examiner diagnosed IBS since 2011 and opined that it appears less likely than not that the Veteran's upper GI condition has
caused or aggravated her IBS.  The examiner continued that these are two separate conditions and it does not appear that the Veteran's GERD/gastritis is a cause or
aggravating factor for her IBS.  Further, the examiner found that it appears less likely than not that her other service-connected disorders have caused or aggravated the Veteran's IBS, but it appears more likely than not that medications used to treat her service-connected conditions (narcotics used to treat her service-connected back condition) have aggravated her IBS.  Constipation is a major part of her IBS and chronic use of narcotics is well known to aggravate IBS.  However, again, the examiner was unable to establish a baseline for this condition without resorting
to mere speculation due to the state of general medical knowledge (additional records and/or testing or training would not be helpful).

Unfortunately, while indicating that medications are well known to cause upper GI conditions, the examiner failed to offer a clear opinion on whether the Veteran's upper GI condition and IBS were caused (as opposed to aggravated) by her use of medications especially given the onset of her GI symptoms a few years after her long use of such medications.  Moreover, the examiner did not fully explain his inability to provide an opinion on the baseline of the Veteran's conditions.  In this regard, the Board observes that if a physician determines that a service-connected condition has aggravated a nonservice-connected condition, it is reasonable to expect that the medical opinion would be based on evidence of the baseline and the current level of disability of the nonservice-connected condition.  See 71 Fed. Reg. 52744-01.  The United States Court of Veterans Appeals (Court) has held that, in general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Before the Board can rely on an examiner's conclusion that an opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Id at 390.  

Given the deficiencies described above, the Board finds that the Veteran should be afforded another VA examination with a gastroenterologist, if possible, as indicated below   

Accordingly, the case is REMANDED for the following action:

1.  Obtain any up to date VA medical records concerning the Veteran's treatment for her GI disorders, including acid reflux/GERD or IBS.

2.  Schedule the Veteran for an appropriate VA examination with a gastroenterologist, if possible, to address the current nature and etiology of any GI disorder found to be present, to specifically include gastritis, GERD and IBS.  The electronic record should be made available to and be reviewed by the examiner in conjunction with the examination.

After a review of the record and an examination of the Veteran, with respect to each diagnosed GI disorder, to specifically include GERD, gastritis and IBS, the examiner should provide an opinion on the following: 

i)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed disorder is proximately due to, or caused by, the medications taken for the Veteran's service-connected disorders. 
   
ii)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed disorder has been aggravated by medications taken for the Veteran's service-connected disorders.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A complete rationale for any opinions expressed should be provided.  

In offering the opinions, the examiner should specifically address and consider the October 2015 VA examination reports finding aggravation of the Veteran's GI condition and IBS by medications taken for her service-connected back disorder, the Veteran's lay statements concerning the onset of her GI symptoms, and the VA clinical records.  (If like the October 2015 examiner, the current examiner finds medications for service connected disability aggravated the claimed disability, but cannot establish a baseline prior to aggravation, the reasons for finding aggravation occurred should be fully explained.)  

3.  After any other development deemed necessary has been accomplished, re-adjudicate the issue on appeal.  If any benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




